EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 5 line 2 please delete - - to one - - and in its place insert - - a first - - 
In claim 5 line 3 please delete - - the other - - and in its place insert - - a second - - 
In claim 5 line 3 please delete - - one - - and in its place insert - - a first - - 
In claim 5 line 4 please delete - - the other - - and in its place insert - - a second - -
In claim 5 line 4 please delete - - one - - and in its place insert - - a first - -
In claim 6 line 1 please delete - - the other - - and in its place insert - - a second - -
In claim 7 line 1 please delete - - 1 - - and in its place insert - - 3 - - 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
None of the prior art made of record discloses, teaches, or suggests the claimed invention. Publication JP 2009-66135 A (see English translation) to Iwasaki et al. teach a cleaning 
CN 104096688 A to Zhan et al. (see also computer generated English translation cited by the Examiner) teach a medicine powder cleaning device, the cleaning device includes a brush to clean the spray nozzle (Abstract).
US 10,457,427 to DeBoer et al. is cited as being relevant to the field of endeavor and US 10,583,467 is the parent application of the present application (the claimed invention is “A medicine powder cleaning method”). 
The Examiner’s amendment is to clarify the terminals of the first and second connecting portions and filter. Also, based on “a third tube” being a limitation of claim 7, it appears as if claim 7 meant to depend from claim 3 that introduces a limitation of “a second tube”. The Examiner attempted to schedule an interview to authorize the Examiner’s amendment, but attempts to reach the Applicant were unresponsive. As previously stated, should the changes .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg